DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 18-19 are still pending in this Application. 
Response to Amendment/Arguments
Applicant’s argument/remarks, on page 5-6, with respect to rejections to the claims under 35 USC § 103(a) have been fully considered and are persuasive. Therefore, rejections to the claims have been withdrawn due to the amendments.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record, Howard J Klein (reg. no. 28727) on 2/24/2021.
The Application has been amended as follows (only the strikethrough (to delete) and underlined (to add) has been amended):
 Please amend claims 18-19 last three lines as follows: 

Claim 18 (amended) “…in response to an increase in the measured resistance value with an unchanged measured self-inductance value, the controller and power supply unit determines a likely connection fault between the localized irrigation control unit and the solenoid”.
	Claim 19 (amended)
“…wherein, in response to an increase in the measured resistance value with an unchanged measured self-inductance value, the controller and power supply unit determines a likely connection fault between the localized irrigation control unit and the solenoid”.

Allowable Subject Matter/Reasons of Allowance
Claims 18-19 are considered as allowable subject matter.
 	The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 18 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a method comprising:
 	“wherein, in response to an increase in the measured resistance value and the measured self-inductance value, the controller and power supply unit determines that the solenoid has degenerated, and wherein, in response to an increase in the measured resistance value with a substantially unchanged measured self-inductance value, the controller and power supply unit determines a likely connection fault between the localized irrigation control unit and the solenoid”.

The reasons for allowance of Claim 19 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a system comprising:
 	“wherein, in response to an increase in the measured resistance value and the measured self- inductance value, the controller and power supply unit determines that the solenoid has degenerated;
	and wherein, in response to an increase in the measured resistance value with a substantially unchanged measured self-inductance value, the controller and power supply unit determines a likely connection fault between the localized irrigation control unit and the solenoid”.
         The prior art of record Christiansen (US 20090222140) in view of Boger et al (US 7539560),and Rajagopalan (US 20100217545) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 12/17/2020.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Art Cited by Examiner
	The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.0S(c). 
	The reference Bancaskas “Aging and Service Wear of Solenoid-Operated Valves
Used in Safety Systems of Nuclear Power Plants” teaches a system of measuring several parameters associated with a solenoid valve over time to determine the quality or aging of a solenoid. In this reference Coil resistance, coil inrush current, leakage rate and other parameters are used for determine the degeneration/degradation or failures of the solenoid valve.  However, it does not teach the combination of self-inductance and resistance measurements to determine two type of failures in the solenoid or valve as claimed.    
	The reference Rajagopalan (US 20100217545) was used in previous OA to teach the measurement and transmission of resistance and inductance of a solenoid to identify faults at the solenoids. However, this reference does not teach the allowable subject matter as recited above. 
Conclusion
	 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117